I cannot concur in the majority opinion in this case. Both the plaintiff and the defendant were using on a public highway dangerous machines. They were not only dangerous to foot passengers who must cross the highway, but to other persons who use these dangerous machines along the highways. The State and City governments have found it necessary to enact stringent rules for the use of the highways by these machines. There is no such thing as absolute safety, but, *Page 499 
in order to secure a reasonable degree of safety to the traveling public, it is necessary that the rules be clear and their observance strictly enforced. The rule has, so far as this case is concerned, been made clear, and the Courts should strictly enforce it. The defendant was not only where he had no right to be, but where he was forbidden to be. The plaintiff was not only where he had the right to be, but where the law commanded him to be. If under this condition the defendant has the right to the defense of contributory negligence, all the protection afforded by the law is lost. Every lawbreaker will be permitted to take the forbidden side of the highway and force the man who is trying to observe the law to become himself a lawbreaker, or take the consequence at his peril. I do not mean to say that a man on the right of the highway has the right to willfully ride down and intentionally injure the wrongdoer, but I do not think that the lawbreaker is entitled to the protection of the doctrine of contributory negligence. I think that the only duty a law observer owes to a lawbreaker is "not to intentionally injure him." The disposition of many drivers of dangerous machines is to proclaim to the rest of the world:
"You see me coming, or, by reasonable dilligence, can see me coming. Get out of my way at your peril."
I do not think the Courts should sustain the claim, and yet that is, in my judgment, just what the Court is doing when it allows the defense of contributory negligence.
It may be that, the object of the law being to prevent accidents from collisions, one may go to the left, on some unfrequented road, where there is no apparent danger of collision, but even then he assumes the risk of an error of judgment. This may be strict and harsh, and at times inconvenient, but the strictness, harshness and inconvenience does not compare with trial of the lawbreaker, marked as it is by broken laws, broken heads, broken *Page 500 
bones, and the graves of the dead. There may be such a thing as discretionary obedience to law (I doubt it,) but in my judgment it does not apply to the observance of traffic laws when dangerous machines are used.
The charge of Judge Whaley was, in my judgment, more favorable to the appellant than they had the right to ask. He charged the jury that the plaintiff was liable for contributory negligence unless, in order to avoid the accident, he would have been required to cross the center of the street, which was forbidden by law. I am very clear in my own mind that the law does not require a man to violate the law in order to avoid the unlawful acts of another. Judge Whaley charged the jury that the plaintiff was not required to violate the law in order to avoid the admittedly unlawful conduct of the defendant. I think he was clearly right, as far as he went, and, if he erred, it was in favor of the appellant.
For these reasons, I dissent.